SUNRISE ENERGY RESOURCES, INC. CD-1009 10% SUBORDINATED NOTE DUE JUNE 6, 2009 This 10% Note (hereinafter referred to as “the Note” or “the Notes”) is dated JUNE 6, 2006. Borrower:Sunrise Energy Resources, Inc. Address: Fifth Avenue, Suite 601 New York, NY10017 The word “Borrower” means the original Borrower and anyone else who merges with the Borrower or assumes the Borrower’s obligations under this Note.However, the assumption of the Borrower’s obligations under this Note shall not release the Borrower from such obligations. Lender:Millington Solutions Limited Address:Suite 401, 302 Regent Street, London W1R 6HH The Lender may transfer all or any part of this Note with written notice to the Borrower of the transfer, including the name, address of the transferee and the amount of the Note transferred.The Borrower may treat the Lender as the owner of this Note until the Borrower receives a written notice of a transfer of all or part of this Note to another Lender.The word “Lender” shall mean the original Lender and anyone else to whom this Note is transferred. 1.Promise to Pay.In return for a loan inthe amount of US$2,000, 000 (Two million US dollars) that is received from the original Lender, the Borrower promises to pay to the Lender
